                Case 15-11111-BLS         Doc 32     Filed 11/26/18     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                         )
                                               )       Chapter 7
APARC SYSTEMS, INC.,                           )
                                               )       Case No. 15-11111 (BLS)
                        Debtor.                )       Ref. D.I. 30


                                        STATUS REPORT

         In accordance with the Court’s order requiring status report (D.I. 30), Jeoffrey L. Burtch,

Chapter 7 Trustee, by and through the undersigned counsel, responds as follows:

         1.     The prepetition circumstances that occasioned the commencement of these

proceedings.

         Aparc Systems, Inc. (“Aparc”) operated in the parking technology industry selling

hardware and software to municipalities. In September 2014, Aparc’s assets were foreclosed

upon by an entity based in Vancouver, Canada and Aparc ceased doing business. Aparc’s assets

ultimately ended up in two US entities called Parktoria Technologies, LLC (“Parktoria”) and

Moana Parking Management, LLC (“Moana”), both of which subsequently ceased operations

and filed Chapter 7 Bankruptcy Petitions in Delaware on April 17, 2015. Parktoria Technologies,

Ltd., Parktoria and Moana’s Canadian parent, ceased operations and filed a bankruptcy

proceeding in Canada just before the filings in the US. After the September 2014 foreclosure,

Parktoria and Moana worked to transition Aparc’s contracts to Parktoria, which operated outside

of Hawaii, and Moana, which operated in Hawaii. However, it appears that certain contracts

may not have been transitioned to Parktoria and Moana, certain bank accounts remained titled in

Aparc’s name, and litigation was pending against Aparc by the City of Juneau, Alaska and

others. Thus, a decision was made to put Aparc into bankruptcy and Aparc’s petition was filed

on May 20, 2015.
               Case 15-11111-BLS         Doc 32      Filed 11/26/18   Page 2 of 3



       2.      Whether any major sales of assets have occurred in the case.

               Aparc’s assets had been foreclosed upon prepetition, thus no sales have occurred.

       3.      The status of plan negotiations or preparations, and whether a plan has been

confirmed.

               N/A

       4.      Any major litigation pending or expected to be filed in the case.

               None, at this time.

       5.      The status of analysis of Chapter 5 causes of action, including whether any suits

have been brought.

               No Chapter 5 causes of action were brought.

       6.      Every open adversary proceeding, and the current status of such proceeding.

               None.

       7.      Counsel’s expectation as to any future significant developments or events in the

administration of the case.

               Aparc is presently holding certain amounts from the turnover of bank accounts.

The Trustee is in the processes of reviewing claims and other related issues involving this debtor,

as well as the related debtors of Parktoria and Moana.

       8.      Any pending motions or other items awaiting disposition by the Court.

               None.




                                                 2
            Case 15-11111-BLS   Doc 32    Filed 11/26/18   Page 3 of 3



Date: November 26, 2018            LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                   /s/ Susan E. Kaufman
                                   Susan E. Kaufman, (DSB# 3381)
                                   919 North Market Street, Suite 460
                                   Wilmington, DE 19801
                                   (302) 472-7420
                                   (302) 792-7420 Fax
                                   skaufman@skaufmanlaw.com

                                   Counsel for Jeoffrey L. Burtch, Chapter 7 Trustee




                                      3
